Exhibit 10.1 EXECUTIVE SEPARATION AGREEMENT AND RELEASE THIS EXECUTIVE SEPARATION AGREEMENT AND RELEASE (the “Agreement”), by and between INSITUFORM TECHNOLOGIES, INC., a Delaware corporation (“Employer”), and Thomas S. Rooney, Jr. (“Executive”), is entered into and effective as of this 13th day of August, 2007. Preliminary Statement A.Executive has resigned his officer and director positions with Employer and its subsidiaries, with such resignation and the termination of Executive from such officer and director positions effective as of August 13, 2007 (the “Resignation Effective Date”). B.Executive will continue to be employed as a non-officer employee of Employer through the close of business on August 31, 2007 (the “Employment Termination Date”) on the terms described below, and has voluntarily and irrevocably resigned his employment with Employer and its subsidiaries as of the Employment Termination Date, at which time and upon which date, Executive’s employment with Employer and its subsidiaries will terminate. C.Without any admission as to fault, liability or wrongdoing, to ensure an effective and smooth transition in leadership, and to avoid the time, distractions and resource expenditures potentially associated with Executive’s departure, Employer and Executive desire to resolve all matters relating to or arising out of Executive’s employment by Employer and Executive’s resignation of his officer and director positions and the termination of Executive’s employment with Employer on the terms described below. D.Executive has been (and hereby is) advised in writing to consult with an attorney prior to finally accepting this Agreement. NOW, THEREFORE, in consideration of the mutual agreements and promises contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Resignation by Executive from All Officer and Director Positions; Termination of Executive’s Employment. (a)Resignation from Officer and Director Positions.Executive voluntarily resigned from his officer and director positions with Employer and any of its subsidiaries and from all positions with any employee benefit plans sponsored by Employer or any of its subsidiaries on the Resignation Effective Date.These resignations were effected by means of a separate resignation letters in the forms attached to this Agreement as Exhibit A,Exhibit B and Exhibit C, signed and delivered by Executive and accepted by Employer on the Resignation Effective Date. (b)Resignation of Employment with Employer.Executive likewise has voluntarily and irrevocably resigned his employment with Employer and any of its subsidiaries effective as of the Employment Termination Date, and will be employed by Employer during the period from the date of this Agreement until the Employment Termination Date on the terms described below. The employment of Executive by Employer, in any capacity whatsoever, will terminate and cease as of the Employment Termination Date, although any and all right or authority of Executive to act as an agent of Employer, in any manner whatsoever, terminated on the Resignation Effective Date.Executive shall be on an unpaid leave of absence during the period beginning with the Resignation Effective Date and ending on the Employment Termination Date (the “Leave Period”), and during such Leave Period Executive shall not be responsible for any day-to-day duties with Employer, have any access to Employer’s information systems, files or other confidential records or information, or act for or on behalf of the Employer.During the Leave Period, Executive shall not be authorized to enter, or be present at, any facility owned or leased by Employer.Executive will be eligible during the Leave Period to continue participation in all employee benefit plans and programs of Employer in which Executive participated as of his Resignation Effective Date, but Executive will not be eligible to receive any salary, compensation, or other cash payments (other than those to be received pursuant to the terms of this Agreement), or accrue any paid time off, for or on account of his employment during the Leave Period. 2.Separation Benefits.In consideration for the representations, warranties, covenants and agreements made by Executive and contained in this Agreement, Employer will deem Executive’s resignation from his positions with Employer and its subsidiaries as a termination by Employer without cause, and Employer will pay Executive an aggregate of $1,015,133 (the Severance Payment”) payable as follows: (a) a lump-sum payment equal to $676,755 within five (5) business days after the date of this Agreement and (b) an additional payments in the aggregate amount of $338,378 payable in equal monthly payments over the twelve months beginning in September 2007 and ending in August 2008.The payments are subject to modification with the approval of Executive to comply with Section 409A of the Internal Revenue Code of 1986, as amended. The Severance Payment shall be paid or provided subject to any applicable federal, state and local income tax or other appropriate withholding requirements. Whether or not Executive signs this Agreement, he will receive wages or other compensation for all time worked through the Resignation Effective Date, accrued vacation, and any other accrued leave time which Executive is entitled to under applicable law, through the Resignation Effective Date.Except as provided in this Agreement, no payment, compensation, leave time, insurance or other benefits, will be furnished or paid to Executive.Executive acknowledges that Employer may change payroll dates, schedules or amounts, insurance carriers or benefit plans or otherwise modify its payroll or benefit plans for its active executives, and those changes will be applied to Executive as well where applicable. In addition, Executive shall continue to be entitled to all rights of indemnification provided to officers and directors of Employer as of this date, to the same extent as other officers and directors of Employer. 3.Treatment of Outstanding Equity Awards.Executive has outstanding stock options, restricted stock, restricted stock units and deferred stock units.For purposes of these equity awards, Employer will deem Executive’s resignation from his positions with Employer and its subsidiaries as a termination by Employer without cause for purposes of the award agreements and Executive’s rights and benefits at and after Executive’s termination of employment with Employer will be as set forth in the respective award agreements for each of these outstanding equity awards, except as modified with the approval of Executive to comply with Section 409A of the Internal Revenue Code of 1986, as amended.For purposes of these outstanding equity awards, the Employment Termination Date will be the date that Executive’s employment with Employer will be deemed to be terminated. 4.Prior Agreements Superseded; Representations and Releases. (a)Prior Agreements, Practices, Policies and Procedures Regarding Severance or Separation Benefits Superseded.In consideration for the Severance Payment to be paid or received by Executive under this Agreement and subject to Section 10 hereof, Executive agrees that the Employment Letter, and any other agreement between Employer and Executive with respect to severance or separation payments, is terminated as of the Resignation Effective Date and any such agreement or any other severance practice, policy or procedure of Employer is superseded in its entirety by the terms of this Agreement in all respects.Executive will have no further rights, and Employer will have no further obligations, under any such agreement, practice, policy or procedure.Notwithstanding anything contained herein to the contrary, this Agreement shall not supersede or affect any outstanding equity award agreements between Executive and Employer for stock options, restricted stock, restricted stock units and deferred stock units. (b)Representations.Executive represents and warrants to Employer that (i) Executive (A) has not filed any suit, action, claim, allegation or other proceeding at law or in equity, before any court, governmental agency, arbitration panel or other forum of any nature (an “Action”) with respect to the matters released below or (B) will not prosecute, and will immediately dismiss with prejudice, any pending Action with respect to the matters released below; (ii) Executive has not assigned to any other person or entity any right(s) or claim(s) Executive may have against Employer; (iii) in deciding to execute this Agreement (A) no fact, evidence, event or transaction currently unknown to Executive, but which may hereinafter become known to Executive, shall affect in any way or any manner the final or unconditional nature of this Agreement; (B) Executive’s execution of this Agreement is a knowing and voluntary act on Executive’s part; (C) Executive has read and fully understands the terms of this Agreement, including the final and binding nature and effect of Executive’s waiver of rights by execution of this Agreement and was advised in writing to consult with an attorney before signing the Agreement at the time Executive first received this Agreement; (D) Executive has been provided with a reasonable and adequate period of time to consider this Agreement and consult with his attorneys and advisors concerning this Agreement before signing it; and (E) Executive has not been promised anything or provided any consideration for entering into this Agreement that is not specified in this Agreement.In addition, Executive hereby represents and warrants that, to the best of his knowledge, Executive has disclosed to Employer’s Board of Directors, on or prior to the Resignation Effective Date and on or prior to the Employment Termination Date, any material violation of federal, state, foreign or local criminal law or regulation that is applicable to Employer, any threatened or pending federal, state, foreign or local governmental criminal investigation against Employer and any practice or policy of Employer that may be unlawful under applicable federal, state, foreign or local criminal law. (c)Waiver and Release. (1) Executive hereby releases, gives up and waives any and all known and unknown rights, causes of action, lawsuits and claims for liability Executive may now or in the future have against any of the Employer Parties (defined below) in any way arising out of, based upon or relating to (i) Executive’s employment with Employer or any of its subsidiaries, or the termination of or resignation from such employment, (ii) any promise, policy, agreement, action or conduct of any of the Employer Parties to date, or (iii) any fact occurring prior to this date.Executive acknowledges that this means that, among other claims, he is releasing the Employer Parties from and may not bring claims against any of them under(i) Title VII of the Civil Rights Act of 1964 or Sections 1981 and 1983 of the Civil Rights Act of 1866, which prohibit discrimination based on race, color, national origin, ancestry, religion, or sex; (ii) the Age Discrimination in Employment Act, which prohibits discrimination based on age; (iii) the Equal Pay Act, which prohibits paying men and women unequal pay for equal work; (iv) the Americans with Disabilities Act and Sections 503 and 504 of the Rehabilitation Act of 1973, which prohibit discrimination based on disability; (v) the WARN Act, which requires that advance notice be given of certain workforce reductions; (vi) the Employee Retirement Income Security Act, which among other things, protects employee benefits; (vii)the Family and Medical Leave Act of 1993, which requires employers to provide leaves of absence under certain circumstances; (viii) the Sarbanes-Oxley Act of 2002, which, among other things, provides “whistleblower” protection; (ix) the National Labor Relations Act, (x) the Missouri Human Rights Act; (xi) the Missouri Service Letter Statute; (xii) any applicable federal, state or local law prohibiting any form ofdiscrimination or retaliation; (xiii) any law prohibiting retaliation based on exercise by Executive of rights under any law, providing “whistleblower” protection, providing workers’ compensation benefits, protecting union activity, mandating leaves of absence, prohibiting discrimination based on veteran status or military service, restricting an employer’s right to terminate employees or otherwise regulating employment, (xiv) any law or decision enforcing express or implied employment contracts, requiring an employer to deal with employees fairly or in good faith, providing recourse for alleged wrongful discharge, tort, physical or personal injury, emotional distress, fraud, negligent misrepresentation, defamation, and similar or related claims, and any other law or decision relating to salary, commission, compensation, benefits, and other matters.Except to the extent provided otherwise elsewhere in this Agreement, Executive further hereby releases, gives up and waives any and all rights and claims he had, has or will have to any bonus or payment under any bonus or incentive plan or program of Employer, including, among others, Employer’s 2007 Annual Incentive Plan and Employer’s Long-Term Incentive Plan for any plan periods not yet completed, and also hereby surrenders to Employer, as of the Employment Termination Date, any restricted stock, restricted stock units and deferred stock units subject to forfeiture upon termination of Executive’s employment at the Employment Termination Date and stock options that have not yet become exercisable at the Employment Termination Date.Executive specifically represents that he has not been treated adversely on account of age or gender, or in retaliation for exercising any legal rights or reporting any alleged violation of law, nor has he otherwise been treated wrongfully in connection with his employment with Employer or his separation from employment and that he has no claim under the Age Discrimination in Employment Act, or any other federal, state or local law, decision, order or regulation concerning discrimination or retaliation.Except to the extent provided otherwise elsewhere in this Agreement, Executive is not eligible for severance under any agreement, severance plan, program, policy or arrangement of Employer or any of its subsidiaries or affiliates and Executive specifically waives any right he may have to receive benefits under any such agreement, severance plan, program, policy or arrangement.Executive acknowledges that Employer relied on the representations and promises in this Agreement in agreeing to pay Executive the amounts described in Section 2 and to continue the equity awards in accordance with their respective award agreements as described in Section 3.Executive understands that he is releasing claims for events that have occurred prior to his signing this Agreement that he may not know about.Notwithstanding anything contained herein to the contrary, this release does not include (and Executive does not release) claims arising after the date Executive signs this Agreement, claims for vested benefits under any Employer benefit plan based upon Executive’s service until and ending on the Employment Termination Date, any claim for breach of this Agreement or any equity award agreement, or any pending claims for workers compensation that have already been filed or for on-the-job injuries that have already been reported.In addition, Executiveunderstands that by signing this Agreement Executive waives and gives up, among other claims, the right to file a lawsuit seeking monetary damages from the Employer Parties for discrimination claims, but that this Agreement and release does not prohibit Executive from making an administrative complaint of employment discrimination against any of the Employer Parties with a governing federal, state or local agency. For purposes of this Agreement, the term “Employer Parties” means (1) Employer and any of its present or former direct or indirect subsidiaries, affiliates, and any joint venture or other entity in which Employer or any such entity has any ownership interest, (2) any employee benefit plans or trusts sponsored, established or maintained by Employer or any other entity described in (1) above, (3) the present and former directors, officers, employees, agents, administrators, trustees and fiduciaries of each entity described in (1) or (2) above, and (4) the respective insurers, successors and assigns of each person or entity described in (1), (2) or (3) above. (2) Employer hereby releases, gives up and waives any and all known and unknown rights, causes of action, lawsuits and claims for liability Employer may now or in the future have against Executive in any way arising out of, based upon or relating to (i) Executive’s employment with Employer or any of its subsidiaries, or the termination of or resignation from such employment, (ii) any promise, policy, agreement, action or conduct of Executive to date, or (iii) any fact occurring prior to this date, except for rights, claims, causes of action and claims for liability against Executive in any way based on any violation by Executive of the Employer’s Code of Conduct, any criminal conduct by Executive, any knowing or intentional violation of law by Executive, or any fraud or breach of fiduciary duty by Executive (“Retained Claims”). Notwithstanding anything contained herein to the contrary, this release does not include (and Employer does not release) any Retained Claims, any claim for breach of this Agreement or any confidentiality, non-solicitation or non-competition agreement signed by Executive, or any claims arising after this date. (d) Nature of Release.It is expressly understood and agreed that this Agreement is intended to cover and does cover not only all known losses and damages but any future losses and damages not now known or anticipated but which may later develop or be discovered, including the effects and consequences thereof.It is further expressly understood and agreed that this Agreement may be pleaded as a counterclaim to or as a defense in bar or abatement of any action taken by or on behalf of either Employer or Executive.Executive agrees that neither this Agreement nor performance hereunder constitutes or should be construed as an admission by Employer or any of the Employer Parties of any fault, liability, wrongdoing, or violation of any Employer policy, any federal, state, foreign or local law or regulation, common law, or any breach of any contract or any other wrongdoing of any type, all of which are expressly denied. Likewise, Employer agrees that neither this Agreement nor performance hereunder constitutes or should be construed as an admission by Executive of any fault, liability, wrongdoing, or violation of any Employer policy, any federal, state, foreign or local law or regulation, common law, or any breach of any contract or any other wrongdoing of any type, all of which are expressly denied by Executive. 5.Covenant Not To Sue; Indemnification.Executive and Employer each agree not to enter into any suit, action or other proceeding at law or in equity (including administrative actions), or to prosecute further any existing suit or action that might presently exist, or to make any claim or demand of any kind or nature against any of the Employer Parties or Executive (as the case may be), in any such case asserting any claim released by Executive or Employer (as the case may be) by Section 4(c)(1) and (2) of this Agreement.If Employer or Executive enters into any such suit, action or other proceeding in violation of this Section 5, the party who does so shall (i)indemnify, defend and hold the other (which, in the case of Employer shall include all the Employer Parties) harmless from and against any and all liabilities, obligations, losses, damages, penalties, claims, action, suits, costs, expenses and disbursements (including attorneys’ fees and expenses and court costs whether or not litigation is commenced and, if litigation is commenced, during all trial and appellate phases of such litigation) of any kind and nature whatsoever which may be imposed on, incurred by or asserted against any such person in any way relating to, arising out of, connected with or resulting from such actions, including any of the matters released hereunder and (ii)(in the case of Executive) immediately return the Severance Payment to Employer. 6.Restrictive Covenants. (a)Confidentiality.Executive acknowledges that, as an executive of Employer, he has had access to confidential, proprietary and trade secret information of Employer.In addition, Executive acknowledges the competitive nature of Employer’s business and agrees and reaffirms that any information that is not public (by lawful means) or otherwise readily accessible by the public through lawful means acquired by Executive regarding Employer’s business, its finances, costs, pricing, contracts, customers, prospects, plans, products, manufacturing methods, technology, legal proceedings, personnel, directors and officers (whether or not such information is marked confidential) shall be considered Employer’s confidential information.In furtherance and not limitation of any prior agreements, to the extent that any of the following is not public(by lawful means) or otherwise readily accessible by the public through lawful means regarding confidentiality, Executive agrees not to disclose to anyone (other than Employer), or use for Executive’s benefit or the benefit of any other person (other than Employer), any trade secrets, marketing documents or information, financial statements, reports, salary information, product cost or price information, technical information, financial information, manufacturing methods, technology, any information relating to customers, production, prospects, bids, proposals or sales or any other information acquired by Executive regarding Employer or its business, directors, officers and employees (whether or not such information is marked confidential).With respect to this covenant, Executive agrees to allow a representative of Employer access to his personal computers for purposes of removing any Employer-owned or licensed software and any Employer files from such computers; such access shall occur under the supervision of a representative of Executive within seven (7) days of the date of this Agreement.Furthermore, Executive agrees to immediately return to Employer all Employer property and any information (including any copies thereof, electronic or otherwise) that Executive has received, prepared or helped to prepare during the course of Executive’s employment with Employer.Executive agrees to return the Employer-owned Blackberry that had been provided by Employer for his use on or before the close of business on August 17, 2007. (b)Non-Solicitation.In consideration of the Severance Payment, and in furtherance and not limitation of any prior agreement between Executive and Employer with respect to non-solicitation matters, Executive acknowledges and agrees that, during the period from the Resignation Effective Date through and ending February 13, 2009: (1) Executive will not directly or indirectly recruit any employee, sales representative or other personnel of Employer or any of its subsidiaries or affiliates (other than secretarial, custodial and clerical employees) to work for another company or business; nor will Executive assist anyone else in recruiting or hiring any such employee to work for another company or business or discuss with any such person his or her leaving the employ of Employer or any of its subsidiaries or affiliates to engage in a business activity in competition with Employer or any of its subsidiaries or affiliates; and (2) Executive will not directly or indirectly (i) solicit or encourage any person, firm, corporation or other business entity to cease doing business, or reduce the level of business that could be done, with Employer or any of its subsidiaries or affiliates, or discuss doing so with any such person, firm, corporation or entity; or (ii) take away or procure for the benefit of any competitor of Employer or any of its subsidiaries or affiliates, any business of the type provided by or competitive with a product or service offered by Employer or any of its subsidiaries or affiliates. (c)Non-Compete.In consideration of the Severance Payment, and in furtherance and not limitation of any prior agreement between Executive and Employer with respect to non-compete matters, Executive agrees that during the period from the Resignation Effective Date through and ending February 13, 2009, Executive will not act as a consultant, advisor, independent contractor, officer, manager, employee, principal, agent, director or trustee of, or provide any services or advice to, any corporation, partnership, limited liability company, association or other entity that was or is engaged in a Competing Business anywhere in the world, engage in a Competing Business anywhere in the world, or directly or indirectly own more than one percent (1%) of the outstanding equity of any such entity which is engaged in a Competing Business anywhere in the world.For purposes of this Section 6(c), a “Competing Business” is any business that competes with (or offers or markets any products or services of a type marketed by or competitive with) any products or services marketed by Employer or any of its subsidiaries or affiliates.Executive acknowledges that Employer and its subsidiaries and affiliates do business throughout the world. (d)Standstill.In consideration of the Severance Payment and in recognition of Executive’s unique position with Employer and access to confidential information regarding Employer, Executive agrees that from the Resignation Effective Date through February 13, 2009, Executive will not (i) acquire, offer to acquire, or agree to acquire, directly or indirectly by purchase or otherwise, in excess of five percent (5%) of the voting securities or direct or indirect right to acquire in excess of five (5%) of the voting securities of Employer; (ii) make or in any way participate, directly or indirectly, in any “solicitation” of “proxies” to vote (as such terms are used in the rules and regulations of the Securities and Exchange Commission), or seek to advise or influence any person or entity with respect to the voting of any voting securities of Employer; (iii) make any public announcement with respect to, or submit a proposal for, or offer of (with or without conditions) any extraordinary transaction involving Employer or any of its securities or assets; (iv) form, join or in any way participate in a “group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, in connection with any of the foregoing actions; or (v) request that Employer, directly or indirectly, amend or waive any provisions of this Section 6(d). (e)Equitable Relief.Executive acknowledges and agrees that (i) any breach of this Agreement by Executive, including any breach of the terms of this
